DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Publication No. 2009/0108325) in view of Nirschi et al (US Publication No. 2009/0309149) and Yu et al (US Publication No. 2006/0279996).
	Regarding claim 1, Kang discloses a memory device, comprising: a main cell on a substrate Fig 13, wherein the main cell comprises: a first gate electrode Fig 13, 116 on the substrate; a second gate electrode Fig 13, 150 on one side of the first gate electrode and covering a top surface of the first gate electrode Fig 13, 116; a first charge trapping layer Fig 13, 146 between the first gate electrode and the second gate electrode, a third gate electrode Fig 13, 152 on another side of the first gate electrode Fig 13, 116 and covering the top surface of the first gate electrode Fig 13, 116; and a second charge trapping layer Fig 13, 146 between the first gate electrode and the third gate electrode Fig 13, 152. Kang discloses all the limitation except for the specific 
Whereas Nirschi discloses a charge trapping layer comprises an oxide-nitride-oxide (ONO) layer ¶0048. Kang and Nirschi are analogous art because they are directed to memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Kang and Nirschi discloses all the limitations except for the arrangement of the memory cells. 
Whereas Yu discloses a memory device comprising a main cell; a first reference cell adjacent to one side of the main cell; and a second reference cell adjacent to another side of the main cell Fig 3-Fig 6. Kang and Yu are analogous art because they are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Kang and incorporate the teachings of Yu that includes reference cell for comparison and matching ¶0002-0005.


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the arrangement of the contact plug and the reference cell, as recited in dependent claims 2-7.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811